Citation Nr: 0814263	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  07-34 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral tinea 
pedis, claimed as a fungal condition of the feet.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1961 
to October 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In March 2008, the veteran testified at a videoconference 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of this hearing is of record.

As a final preliminary matter, the Board notes that, in March 
2008, the veteran's representative submitted to the Board 
additional evidence for consideration in connection with the 
claims on appeal along with a waiver of RO jurisdiction of 
such evidence.  The Board accepts this evidence for inclusion 
in the record on appeal. See 38 C.F.R. § 20.1304 (2007).

The issue of entitlement to service connection for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Bilateral tinea pedis of unspecified etiology is first 
shown many years after the veteran's separation from service, 
and is not shown to be related to events, disease, or injury 
during military service.


CONCLUSION OF LAW

Bilateral tinea pedis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
bilateral tinea pedis was received in September 2006.  
Thereafter, he was notified of the provisions of the VCAA by 
the RO in correspondence dated in November 2006.  This letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a statement of the case was issued in 
October 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
October 2007.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant private and VA treatment records pertaining to his 
claimed skin disability have been obtained and associated 
with his claims file.  

The veteran was not provided a VA medical examination and 
opinion to assess the current nature and etiology of his 
claimed skin disability.  However, VA need not conduct an 
examination with respect to the claim on appeal, as 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the veteran's 
claimed skin disability may be associated with his military 
service.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2007).

Factual background

The veteran contends that he suffers from a skin disability 
as a result of events during active service.   Having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim, and the appeal will be denied.   

Service treatment records do not reflect any complaints, 
findings, or diagnosis of a chronic skin disability.  In a 
January 1966 service treatment note, the veteran complained 
of blisters on both feet and it was noted that the physician 
applied a tincture of Benzoin.  The veteran's September 1961 
enlistment examination and November 1966 separation 
examination revealed normal skin findings.

VA treatment records dated in May 2007 reflect a diagnosis of 
tinea with bilateral, mild, interdigital maceration.  During 
an additional May 2007 VA podiatric consultation, the veteran 
received a prescription for miconazole powder for the 
affected area between his toes.
 
In a March 2008 private treatment note from Dr. Corbin, the 
veteran reported that fungus on his feet comes and goes and 
that he uses a prescription powder when it occurs.

Similarly, in his March 2008 hearing testimony, the veteran 
testified that his tinea pedis was first present in Vietnam, 
but that he has had more trouble with it over the years.  He 
further indicated that he never said anything about it, but 
obtained some lotion or something for it.

Analysis

In this case, the veteran's service medical records reflect 
no complaint, finding, or diagnosis of a chronic skin 
condition of the feet during service.  Post-service private 
and VA records first show treatment for a fungal skin 
condition in 2007 - many years after the veteran's discharge 
from active service in 1966.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  Significantly, the record also includes no 
competent medical opinion establishing a medical relationship 
between the post-service diagnosis of a fungal condition of 
the feet to any established event in service, including in-
service treatment for a skin condition, and neither he nor 
his representative has presented, identified, or alluded to 
the existence of, any such opinion.

In connection with the claim, the Board also has considered 
the assertions the veteran and his representative have 
advanced on appeal in written statements and in his March 
2008 hearing testimony.  However, the veteran cannot 
establish a service connection claim on the basis of his 
assertions alone.  While the Board does not doubt the 
sincerity of the veteran's belief that his current skin 
disability was incurred during service, this claim turns on a 
medical matter - the relationship between current disability 
and service.  Questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, the veteran's assertions in this regard do not 
constitute persuasive evidence in support of the claim for 
service connection.

For the foregoing reasons, the claim for service connection 
for bilateral tinea pedis, claimed as a fungal condition of 
the feet, must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).


ORDER

Entitlement to service connection for bilateral tinea pedis, 
claimed as a fungal condition of the feet, is denied.




REMAND

Regarding the service connection claim for bilateral pes 
planus, the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), and as interpreted by the United States 
Court of Appeals for Veterans Claims (the Court) is 
applicable to this appeal.  

The veteran contends that he currently suffers from residuals 
of bilateral pes planus that were aggravated during his 
period of active service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Every person employed in the active 
military, naval, or air service shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

Finally, intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  See Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting 
worsening of the condition" - that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently - is required.  See Routen v. Brown, 10 Vet. 
App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

Service treatment records reflect that in August 1961 the 
veteran was examined at a U.S. Marine Corps Recruiting 
Station and found to be qualified for enlistment, despite the 
noted defect of third degree pes planus.  A Report of Medical 
Examination dated in September 1961 documented third degree 
pes planus.  In an October 1961 re-examination report, the 
examiner noted bilateral, third degree pes planus, which was 
asymptomatic.  An October 1965 service treatment record noted 
continued findings of third degree pes planus.  An October 
1966 service discharge examination report noted second degree 
pes planus.

Post-service VA treatment records dated May 2007 documented a 
diagnosis of pes planus and noted that the veteran did not 
claim any major disability for flat feet at that time.  The 
treatment plan included educating the veteran about shoe 
modification, orthotic use, and surgical options.

In a May 2007 VA podiatric consultation, the examiner noted 
that the veteran had a history of pes planus prior to 
service, that the veteran wears orthotics, and that he has 
occasional pain in his feet.  

Private treatment records from Dr. Corbin, dated in August 
2007, reflect an impression of bilateral plantar fasciitis.  
Treatment plans for the veteran's heel pain included new shoe 
gear, stretching exercises, and a recommendation that the 
veteran be casted for functional orthoses.  

During his March 2008 hearing, the veteran stated that his 
feet bothered him when walking during service, but he did not 
want to report it.  The veteran further reported that after 
re-enlisting to go to Vietnam, the only treatment he sought 
during service for his feet was for blisters.

In a March 2008 private treatment record, Dr. Corbin listed 
an impression of plantar fasciitis bilateral, tinea pedis, 
and onychomycosis.  The physician also opined that 
"flatfoot" may have been exacerbated by the veteran's stint 
in the armed forces; due to high activity and daily use of 
work boots.

In this case, the question remains as to whether there is a 
definitive medical relationship between the veteran's current 
pes planus and service, to include whether the veteran's 
current condition was aggravated during his period of 
service.  Therefore, the AMC/RO should schedule the veteran 
for a medical examination to determine whether the veteran's 
pre-existing pes planus disability was aggravated during 
active service.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  The appellant is hereby notified that it is 
his responsibility to report for any examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158, 3.655 (2007).

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA New 
Jersey Health Care System, to include from the VA Medical 
Center (VAMC) in Lyons, New Jersey.  However, as the claims 
file only includes records from that facility dated up to 
August 2007, any additional records from that facility should 
be obtained.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992)

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
pes planus disability since September 
2006.  Of particular interest are any 
Lyons VAMC outstanding records of 
evaluation and/or treatment of the 
veteran's pes planus disability, for the 
period from August 2007 to the present.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his claimed pes planus 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Following review of the claims folder and 
an examination of the veteran, the 
physician is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any pes planus condition 
was aggravated by the veteran's active 
duty service.  The physician should also 
address whether it is at least as likely 
as not that (1) the veteran's pre-
existing pes planus disability was 
aggravated (permanently worsened) as the 
result of active service, and if so (2) 
whether that increase in disability is 
due to the natural progression of the 
disease.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


